Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Patent Publication 2011/0203463 A1 hereinafter Anderson).

Regarding Claim 1, Anderson teaches an automatic dough mixer (figure 1: mixing device 16), comprising: a base (figure 5: housing 52), for placing and supporting (figure 5: housing 52 supports mixing device 16); a body (figure 5 & [0050]: mixer 76 operably connected with first drive 66), mounted on the base (figure 5: housing 52); a dough barrel (figure 5: bowl 50), mounted on the body as a container for dough mixing (figure 5: bowl 50 is mounted on first drive 66 and is a container for dough mixing); a stirrer (figure 4: mixer arm 84), mounted on the body and above the dough barrel (figure 4: mixer arm 84 is mounted on mixer 76 and is above bowl 50), for stirring flour and water in the dough barrel (figure 5: bowl 50 is intended for flour and water); a drive motor (figure 5 & [0050]: first drive 66 or second drive 86), mounted on the body for driving the stirrer to rotate and stir (figure 5 & [0050]: first drive 66 or second drive 86 rotates mixer arm 84); and an angle adjusting mechanism, arranged on a side of the body away from the dough barrel (figure 5: angle adjusting mechanism [tipping drive 92 operably connected with platform arms 62] is arranged on the side of the body [mixer 76 operably connected with first drive 66] and down and off to the side of bowl 50) for adjusting an inclination angle of the body relative to the base (figure 5: angle adjusting mechanism [tipping drive 92 operably connected with platform arms 62] is arranged between the housing 52 and mixer 76) during the dough mixing ([0089]: “The PLC 20 then actuates the tipping drive 92, thereby rotating the bowl 50 towards the dividing container 90. When the mixing bowl is tilted to a predetermined position … the PLC 20 may rotate the disc 64 and mixer arms 84 … so as to perform a rocking motion” this teaching shows that this mixing device has the software and hardware available to perform mixing while the bowl is tilted at an angle, whether it is for mixing or for a prestep to dumping is just intended use), wherein the angle adjusting mechanism (figure 5: tipping drive 92 operably connected with platform arms 62) comprises: a first shaft fixedly connected to the body (figure 5: any drive motor has a drive shaft and tipping drive 92’s drive shaft is operably connected to the body), and rotatably connected to the base (figure 5: tipping drives 92’s drive shaft is rotatably connected to the tipping drive which is connected to the base [housing 52]); and a first motor fixedly connected to the base for driving the first shaft to rotate (figure 5: tipping drive 92 is fixedly connected [mounted] to the housing 52 and rotates its drive shaft).

Regarding Claim 7, Anderson teaches the automatic dough mixer (figure 1: mixing device 16) according to claim 3, wherein the base (figure 5: housing 52) comprises: a bottom shell for placing and supporting (figures 5 & 6: first support members 54); a first cover for covering the bottom shell (figure 6: platform 60 creates covering for frame created by support members 54); and a second cover in cooperation with the first cover to cover the bottom shell (figure 6: disc 64 and platform 60 create a cover for frame created by support members 54), the a second cover being higher than the first cover for receiving the first motor in cooperation with the bottom shell (figure 6: disc 64 is higher than platform 60 and tipping drive 92 is received / framed underneath both of them, support members 54 provide support and structure).  

Regarding Claim 8, Anderson teaches the automatic dough mixer (figure 1: mixing device 16) according to claim 3, wherein the body (figure 5 & [0050]: mixer 76 operably connected with first drive 66) is provided with a first chamber formed at the bottom of the body and receiving the first motor moving in and out (figure 5: below bowl 50 is the space for tipping drive 92).  

Regarding Claim 9, Anderson teaches the automatic dough mixer (figure 1: mixing device 16) according to claim 1, wherein the dough barrel (figure 5: bowl 5) is rotatably connected to the body (figure 5 & [0050]: mixer 76 operably connected with first drive 66), and the body is provided with a second motor for driving the dough barrel to rotate (figure 5 & [0050]: first drive 66 drives the rotation of bowl 50).  

Regarding Claim 10, Anderson teaches the automatic dough mixer (figure 1: mixing device 16) according to claim 9, wherein the second motor (figure 5: first drive 66) is arranged between the dough barrel and the angle adjusting mechanism (figure 5: first drive 66 is inbetween bowl 50 and tipping drive 92).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent Publication 2011/0203463 A1 hereinafter Anderson) in view of Ahn et al. (U.S. Patent Publication No. 2018/0255974 A1 hereinafter Ahn).

Regarding Claim 4, Anderson teaches the automatic dough mixer (figure 1: mixing device 16) according to claim 3. 
Anderson is silent on wherein the angle adjusting mechanism further comprises a gear reduction structure arranged between the first motor and the first shaft.  
Ahn teaches wherein the angle adjusting mechanism (figure 18: tilt forming part 350) further comprises a gear reduction structure (figure 18: gears 353 and 354) arranged between the first motor (figure 18: motor 352) and the first shaft (figure 18: the shaft portion of the pivot hinge of protrusion 342).  
Anderson and Ahn are analogous in the field of motorized mixers and blenders for food products, with rotation coming from below and angle adjustment mechanisms of the food container. It would have been obvious to one skilled in the art before the effective filing date to modify the tipping drive and geared connection to the bowl and body of Anderson with the angle adjusting mechanism further comprises a gear reduction structure arranged between the first motor and the first shaft of Ahn in order to better control the incline of the food container (Ahn [0043] – [0044]).

Regarding Claim 5, Anderson teaches the automatic dough mixer (figure 1: mixing device 16) according to claim 4.
Anderson is silent on wherein the gear reduction structure comprises a large gear fitted on the first shaft and a pinion connected to an output end of the first motor, and the large gear is externally engaged with the pinion.  
Ahn teaches the gear reduction structure (figure 18: gears 353 and 354) comprises a large gear fitted on the first shaft (figures 18 & 19: driven gear 354 is integrated to the main body 310 therefore fitted on the first shaft [figure 18: the shaft portion of the pivot hinge of protrusion 342]) and a pinion connected to an output end of the first motor (figure 18: driving gear 353 is connected to an output end of motor 352), and the large gear is externally engaged with the pinion (figure 18: gears 354 and 353 are externally engaged).
It would have been obvious to one skilled in the art before the effective filing date to modify the tipping drive and geared connection to the bowl and body of Anderson with the gear reduction structure comprises a large gear fitted on the first shaft and a pinion connected to an output end of the first motor, and the large gear is externally engaged with the pinion of Ahn in order to better control the incline of the food container (Ahn [0043] – [0044]).

Regarding Claim 6, Anderson teaches the automatic dough mixer (figure 1: mixing device 16) according to claim 5.
Anderson is silent on wherein the angle adjusting mechanism further comprises an upper tile member and a lower tile member that are arranged 12coaxially, the upper tile member is connected to the body, the lower tile member is connected to the base, the upper tile member and the lower tile member are in cooperates to form a space for receiving the large gear, and the upper tile member abuts against the base and/or the lower tile member abuts against the body to restrict the rotation of the body.  
Ahn teaches the angle adjusting mechanism (figure 18: tilt forming part 350) further comprises an upper tile member (figure 19: either end portion of the half gear [where gear teeth stop]) and a lower tile member (figure 18: protrusions 342) that are arranged 12coaxially (figure 18: gear 354 and protrusions 342 share a common axis at the main body 310’s pivot hinge location), the upper tile member is connected to the body (figure 19: gear end portions are connected to main body 310), the lower tile member is connected to the base (figure 18: protrusions 342 are connected to support plate 341), the upper tile member and the lower tile member are in cooperates to form a space for receiving the large gear (figure 18: the space created by the protrusions 342 and end points of the half gear create a space for gear 354), and the upper tile member abuts against the base (figure 19: end portions of the half gear abut against the driving gear 353 [which is considered a part of and rotationally connected to the support plate 341] and prevents further rotational movement) and/or the lower tile member abuts against the body to restrict the rotation of the body.  
It would have been obvious to one skilled in the art before the effective filing date to modify the gear reduction structure of modified Anderson with the angle adjusting mechanism further comprises an upper tile member and a lower tile member that are arranged 12coaxially, the upper tile member is connected to the body, the lower tile member is connected to the base, the upper tile member and the lower tile member are in cooperates to form a space for receiving the large gear, and the upper tile member abuts against the base and/or the lower tile member abuts against the body to restrict the rotation of the body of Ahn in order to better control the incline of the food container (Ahn [0043] – [0044]).

Response to Amendment
	Per applicant’s amendment to the drawings (filed 10 September 2021), the objection to the drawing (to show the actual angle adjusting mechanism in operation) and objection to Claim 1 (“a stirrer” is claimed but not shown) are withdrawn.
	Per applicant’s amendment to the claims (filed 10 September 2021), the 112f claim interpretation of Claim 1 (regarding angle adjusting mechanism) is withdrawn.
Per applicant’s amendment to the claims (filed 10 September 2021), the 112b claim rejection of Claim 8 (regarding “the first motor moving in and out”) is withdrawn.

Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that the primary reference and the instant case differ significantly because the instant case allows “dough to be in contact with the inner wall of the dough barrel in various positions to adhere the flour from the inner wall of the dough barrel”. This point is not persuasive as this difference needs to be in the claims to have weight.
Applicant argues that the primary reference and the instant case differ significantly because the instant case allows “the dough mixer has a gravity center located between the dough barrel and the angle adjusting mechanism, thereby improving the stability of the dough mixer”. This point is not persuasive as this difference needs to be in the claims to have weight.
Applicant argues that the primary reference and the instant case differ significantly because the instant case does not allow “the tipping drive itself to be rotated with the dough barrel”. This point is not persuasive as this difference needs to be in the claims to have weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                           

/ANSHU BHATIA/Primary Examiner, Art Unit 1774